DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US Pat. Pub. No. 2015/0137395, hereinafter Wolf) in view of Marcel, J. (WO93/14172, relied on translated abstract, hereinafter Marcel).
	In regards to Claim 1, Wolf discloses an aromatherapy device (#1), comprising: 
a housing (#2) (see figures 1-5, and paragraph [0047]) ; and 
an atomizing device (#4 fragrance storage container), configured for atomizing essential oil to be sprayed out (see figures 1-5, and paragraph [0047]);
wherein the housing (#2) is provided with a receiving chamber  (#3) configured for fittingly receiving the atomizing device (#4), and the receiving chamber (#3) is provided therein with a pop-up mechanism (#14, #15) configured for launching the atomizing device (#4) out (see figures 1-5, and paragraphs [0047] and [0052]).
Wolf does not explicitly disclose wherein the atomizing device (#4) contains an essential oil to be sprayed out.  It is very well known in the art that fragrance containers contain essential oils that may be sprayed out into the air to further eliminate odors and improve relaxation in the user. 
Further, Marcel teaches a microcapsule-containing spray can consisting of a container containing one or more perfumed based composed of high quality essential oils optionally associated with one or more deodorizing, disinfecting, relaxing or other active ingredients.  This spray can is essentially used in the perfume industry, especially in diffusion and deodorizing perfumes (see abstract).
.

Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JELITZA M PEREZ/           Primary Examiner, Art Unit 1796